 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10   RONNIE L. MOODY, GARY T.                             Case No.: 18cv1110-WQH-AGS
     DEANS, BILLY R. WILLIAMS,
11
     DONNEL E. JONES,                                     ORDER
12                                      Plaintiffs,
13   v.
14
     CALIFORNIA DEPARTMENT
15   OF CORRECTIONS AND
     REHABILITATION, DANIEL
16
     PARAMO, MCGEE,
17   RODRIGUEZ, SALAZAR,
     RAMOS, ADAMS, GUERRERA,
18
     EDROZO, CRUZ, DURAN,
19   AVILA, BRAVO, DOE 1-50,
20                                    Defendants.
21   HAYES, Judge:
22             The matters before the Court are the motion to dismiss filed by Defendants (ECF
23   No. 18), the Report and Recommendation issued by the Magistrate Judge (ECF No. 40),
24   the objections filed by Defendants (ECF No. 42), and the response to objections filed by
25   Plaintiffs (ECF No. 43).
26        I.      BACKGROUND
27             On May 31, 2018, Plaintiffs Moody, Deans, Williams, and Jones, incarcerated at
28   Richard J. Donovan Correctional Facility (RJDCF), initiated this action by filing a

                                                      1
                                                                              18cv1110-WQH-AGS
 1   complaint against Defendants California Department of Corrections and Rehabilitation
 2   (CDCR), Daniel Paramo, McGee, Rodriguez, Salazar, Ramos, Adams, Guerrera, Edrozo,
 3   Cruz, Duran, Avila, and Bravo. (ECF No. 1). Plaintiffs allege that Defendants are involved
 4   in a “faction of CDCR officers that call themselves the ‘Green Wall,’” “a Mafia-like prison
 5   gang of correctional officers that engages in unlawful activity, including staff-on-prisoner
 6   violence,    coordination    of     prisoner-on-prisoner    violence,    smuggling      illegal
 7   contraband/items into CDCR facilities such as illegal drugs and cell phones which are sold
 8   to prisoners for cash, and the planting of illegal contraband/items on prisoners (and false
 9   reporting thereof).” Id. ¶ 19. Plaintiffs allege that Defendants used unreasonable force
10   during an incident on July 17, 2017, interfered with Plaintiffs’ ability to submit grievances
11   and complaints regarding the July 17, 2017 incident, and arranged for prison transfers to
12   retaliate against Plaintiffs for their grievances and complaints regarding the July 17, 2017
13   incident. Plaintiffs bring claims for discrimination based on disability pursuant to the
14   Americans with Disabilities Act (ADA), 42 U.S.C. § 12101, and the Rehabilitation Act
15   (RA), 29 U.S.C. § 794, against Defendant CDCR. Plaintiffs bring claims for unreasonable
16   force pursuant to 42 U.S.C. § 1983, conspiracy pursuant to 42 U.S.C. § 1983 and § 1985,
17   and declaratory judgment pursuant to 28 U.S.C. § 2201(a) against Defendant Paramo.
18   Plaintiffs bring claims for retaliation pursuant to 42 U.S.C. § 1983, conspiracy pursuant to
19   42 U.S.C. § 1983 and § 1985, and state law claims against Defendant Rodriguez. Plaintiffs
20   bring claims for retaliation pursuant to 42 U.S.C. § 1983 against Defendants Salazar and
21   Bravo. Plaintiffs bring claims for unreasonable force pursuant to 42 U.S.C. § 1983 and
22   state law, claims for conspiracy pursuant to 42 U.S.C. § 1983 and § 1985, and state law
23   claims against Defendants McGee, Salazar, Ramos, Adams, Guerrera, Edrozo, Cruz,
24   Duran, Avila, and Bravo.          Plaintiffs seek declaratory and injunctive relief against
25   Defendant Paramo and damages against the remaining defendants.
26         On September 18, 2018, Defendants filed a motion to dismiss on the grounds that
27   “(1) Defendant Paramo is entitled to Eleventh Amendment immunity; (2) Plaintiffs fail to
28   state a claim against Defendant Paramo in his official capacity; (3) Plaintiffs fail to state a

                                                    2
                                                                                   18cv1110-WQH-AGS
 1   claim against Defendant Duran; (4) Plaintiffs Moody, Deans, and Jones fail to state a claim
 2   for retaliation; (5) Plaintiffs fail to state a claim for conspiracy; (6) Plaintiffs claim for
 3   injunctive relief is moot because only one Plaintiff is still housed at the prison where the
 4   incident occurred; (7) Plaintiffs fail to state a claim for violations of the Americans with
 5   Disabilities Act and the Rehabilitation Act; and (8) Plaintiffs cannot recover money
 6   damages for unreasonable force under the California Constitution.”1 (ECF No. 18 at 2).
 7          On October 9, 2018, Plaintiffs filed a response in opposition to the motion to dismiss.
 8   (ECF No. 22).
 9          On October 15, 2018, Defendants filed a reply in support of the motion to dismiss.
10   (ECF No. 23).
11          On June 28, 2019, the Magistrate Judge issued a Report and Recommendation
12   recommending that the Court dismiss the claims against Defendant Duran, the § 1985(3)
13   conspiracy claims by Plaintiffs Deans, Williams, and Jones, and the retaliation claims by
14   Plaintiffs Moody, Deans, and Jones.                 (ECF No. 40 at 15).              The Report and
15   Recommendation recommends that the Court dismiss with prejudice the claims against
16   Defendant Paramo by Plaintiffs Moody, Deans, and Williams; all conspiracy claims by
17   Plaintiff Moody; the claims for declaratory and injunctive relief by Plaintiffs Moody,
18   Deans, and Williams; and the claim pursuant to Article I, § 17 of the California
19   Constitution. Id. The Report and Recommendation recommends that the Court otherwise
20   deny the motion to dismiss.
21          On July 12, 2019, Defendants filed objections to the Report and Recommendation
22   challenging the recommendation to deny dismissal of the ADA and RA claims, and the
23   claim for injunctive relief against Defendant Paramo. (ECF No. 42 at 8).
24
25   1
       The Motion does not seek to dismiss the following claims: Plaintiff Williams’ retaliation claim pursuant
26   to §1983; the unreasonable force claims pursuant to § 1983 against Defendants McGee, Salazar, Ramos,
     Adams, Guerrera, Edrozo, Cruz, Avila, Bravo; the Bane Act, assault and battery, intentional infliction of
27   emotional distress, and negligence claims against Defendants McGee, Salazar, Ramos, Adams, Guerrera,
     Edrozo, Cruz, Avila, Bravo; and the Bane Act, intentional infliction of emotional distress, and negligence
28   claims against Defendant Rodriguez.

                                                         3
                                                                                            18cv1110-WQH-AGS
 1            On July 17, 2019, Plaintiffs filed a response to the objections to the Report and
 2   Recommendation. (ECF No. 43).
 3      II.      LEGAL STANDARD ON REPORT AND RECOMMENDATION
 4            The duties of the district court in connection with a report and recommendation
 5   issued by a magistrate judge are set forth in Federal Rule of Civil Procedure 72(b) and 28
 6   U.S.C. § 636(b). The district judge must “make a de novo determination of those portions
 7   of the report . . . to which objection is made,” and “may accept, reject, or modify, in whole
 8   or in part, the findings or recommendations made by the magistrate.” 28 U.S.C. § 636(b).
 9   The district court need not review de novo those portions of a report and recommendation
10   to which neither party objects. See Wang v. Masaitis, 416 F.3d 992, 1000 n.13 (9th Cir.
11   2005); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc)
12   (“Neither the Constitution nor the [Federal Magistrates Act] requires a district judge to
13   review, de novo, findings and recommendations that the parties themselves accept as
14   correct.”).
15      III.     DEFENDANT DURAN
16            No party has filed an objection to the conclusion of the Report and Recommendation
17   that the claims against Defendant Duran should be dismissed with leave to amend. The
18   Court has reviewed the related portions of the Report and Recommendation and adopts the
19   Report and Recommendation with respect the claims against Defendant Duran. (ECF No.
20   40 at 4:16–6:9). For the reasons stated in the Report and Recommendation the claims
21   against Defendant Duran are dismissed with leave to amend.
22      IV.      RETALIATION CLAIMS
23            No party has filed an objection to the conclusion of the Report and Recommendation
24   that retaliation claims by Plaintiffs Moody, Deans, and Jones should be dismissed with
25   leave to amend.       The Court has reviewed the related portions of the Report and
26   Recommendation and adopts the Report and Recommendation with respect to the
27   retaliation claims by Plaintiffs Moody, Deans, and Jones. (ECF No. 40 at 6:10–8:22). For
28

                                                   4
                                                                                 18cv1110-WQH-AGS
 1   the reasons stated in the Report and Recommendation the retaliation claims by Plaintiffs
 2   Moody, Deans, and Jones are dismissed with leave to amend.
 3      V.      STATE LAW UNREASONABLE FORCE CLAIM
 4           No party has filed an objection to the conclusion of the Report and Recommendation
 5   that the claims pursuant to Article I, § 17 of the California Constitution should be dismissed
 6   with prejudice, without leave to amend. The Court has reviewed the related portions of the
 7   Report and Recommendation and adopts the Report and Recommendation with respect to
 8   the claims pursuant to Article I, § 17 of the California Constitution. (ECF No. 40 at 14:1–
 9   23). For the reasons stated in the Report and Recommendation the claims pursuant to
10   Article I, § 17 of the California Constitution are dismissed with prejudice, without leave to
11   amend.
12      VI.     DECLARATORY            AND      INJUNCTIVE          RELIEF       CLAIMS        BY
13              PLAINTIFFS MOODY, DEANS, AND WILLIAMS
14           No party has filed an objection to the conclusion of the Report and Recommendation
15   that the claims for declaratory and injunctive relief by Plaintiffs Moody, Deans, and
16   Williams are moot and should be dismissed with prejudice, without leave to amend. The
17   Court has reviewed the related portions of the Report and Recommendation and adopts the
18   Report and Recommendation with respect to the claims for declaratory and injunctive relief
19   by Plaintiffs Moody, Deans, and Williams. (ECF No. 40 at 12:25–13:25). For the reasons
20   stated in the Report and Recommendation the claims for declaratory and injunctive relief
21   by Plaintiffs Moody, Deans, and Williams are dismissed with prejudice, without leave to
22   amend.
23      VII. DEFENDANT PARAMO
24           No party has filed an objection to the conclusion of the Report and Recommendation
25   that Plaintiffs do not seek money damages against Defendant Paramo and that the Motion
26   to Dismiss damages claims against Defendant Paramo should be denied as moot. The
27   Court has reviewed the related portions of the Report and Recommendation and adopts the
28   Report and Recommendation with respect to the Motion to Dismiss damages claims against

                                                   5
                                                                                  18cv1110-WQH-AGS
 1   Defendant Paramo. (ECF No. 40 at 3:10–12). For the reasons stated in the Report and
 2   Recommendation the Motion to Dismiss damages claims against Defendant Paramo is
 3   denied as moot.
 4          Defendants object to the conclusion of the Report and Recommendation that
 5   Plaintiff Jones may pursue declaratory and injunctive relief against Defendant Paramo.
 6   Defendants contend that Plaintiff Jones fails to allege facts showing a causal connection
 7   between Defendant Paramo’s conduct and the injurious conduct of the other defendants.
 8   Defendants contend that the proposed injunction is vague because the conduct to be
 9   enjoined is not specified. Defendants contend that the proposed injunction is overly broad
10   because large classes of inmates and correctional staff who are not parties to this litigation
11   would be affected.        Defendants assert that the proposed injunction would require
12   continuous federal court supervision of state officers’ conduct.
13          Plaintiffs contend that the Court should exercise its discretion not to consider
14   Defendants’ objections based on vagueness and overbreadth, which were not raised before
15   the Magistrate Judge.       Plaintiffs contend that alleging facts that connect Defendant
16   Paramo’s individual conduct to the alleged injuries is not necessary for purposes of seeking
17   injunctive relief against Defendant Paramo in his official capacity. Plaintiffs contend that
18   the allegations adequately show that Defendant Paramo is in a position to respond to
19   injunctive relief related to the Green Wall. Plaintiffs contend that it is premature to dismiss
20   the injunctive relief claim for vagueness or for continuous federal court supervision of state
21   officials at this stage in the litigation.
22          After conducting a de novo review of the related portions of the Report and
23   Recommendation and considering the entire file, including Defendants’ objections, the
24   Court finds that the Report and Recommendation correctly concluded that the facts alleged
25   in the Complaint demonstrate an unconstitutional policy or custom supporting Plaintiff
26   Jones’s claim for equitable relief against Defendant Paramo. See Gomez v. Vernon, 255
27   F.3d 1118, 1127 (9th Cir. 2001) (“A policy or custom may be found . . . in the failure of an
28   official ‘to take any remedial steps after the violations.’ . . . Where the retaliatory acts are

                                                    6
                                                                                   18cv1110-WQH-AGS
 1   traceable to a custom or policy . . . it is unnecessary to demonstrate that the decision-making
 2   official directly ordered each act carried out under his edict.”) (quoting Larez v. City of
 3   L.A., 946 F.2d 630, 647 (9th Cir. 1991)).             The Court adopts the Report and
 4   Recommendation with respect to the Motion to Dismiss damages claims against Defendant
 5   Paramo.    (ECF No. 40 at 3:13–4:15).          For the reasons stated in the Report and
 6   Recommendation the Motion to Dismiss Plaintiff Jones’s claim for equitable relief against
 7   Defendant Paramo is denied.
 8      VIII. CONSPIRACY CLAIMS
 9         No party has filed an objection to the conclusion of the Report and Recommendation
10   that the § 1983 conspiracy claims by Plaintiffs Deans, Williams, and Jones should not be
11   dismissed. The Court has reviewed the related portions of the Report and Recommendation
12   and adopts the Report and Recommendation with respect to the §1983 conspiracy claims
13   by Plaintiffs Deans, Williams, and Jones. (ECF No. 40 at 8:23–10:7, 10:14–15). For the
14   reasons stated in the Report and Recommendation the §1983 conspiracy claims by
15   Plaintiffs Deans, Williams, and Jones proceed.
16         No party has filed an objection to the conclusion of the Report and Recommendation
17   that all conspiracy claims by Plaintiff Moody should be dismissed with prejudice, without
18   leave to amend.      The Court has reviewed the related portions of the Report and
19   Recommendation and adopts the Report and Recommendation with respect to all
20   conspiracy claims by Plaintiff Moody. (ECF No. 40 at 8:23–10:8, 10:13–14). For the
21   reasons stated in the Report and Recommendation all conspiracy claims by Plaintiff Moody
22   are dismissed with prejudice, without leave to amend.
23         No party has filed an objection to the conclusion of the Report and Recommendation
24   that the § 1985(3) conspiracy claims by Plaintiffs Deans, Williams, and Jones should be
25   dismissed with leave to amend. The Court has reviewed the related portions of the Report
26   and Recommendation and adopts the Report and Recommendation with respect to the §
27   1985(3) conspiracy claims by Plaintiffs Deans, Williams, and Jones. (ECF No. 40 at 8:23–
28

                                                    7
                                                                                   18cv1110-WQH-AGS
 1   10:13). For the reasons stated in the Report and Recommendation the § 1985(3) conspiracy
 2   claims by Plaintiffs Deans, Williams, and Jones are dismissed with leave to amend.
 3         In addition, Defendants move to dismiss the conspiracy claim in its entirety. The
 4   Complaint and Motion to Dismiss do not reference a specific subsection of § 1985.
 5   Plaintiffs oppose the Motion to Dismiss on the grounds that the Complaint states a
 6   conspiracy claim, specifically referencing § 1985(3). Conspiracy to interfere with the
 7   duties of federal officers is prohibited by § 1985(1). The Court finds the Complaint does
 8   not allege facts sufficient to state a claim pursuant to § 1985(1). “Obstructing justice;
 9   intimidating party, witness, or juror” is prohibited by § 1985(2). Sanchez v. City of Santa
10   Ana provides, “A claim brought under the first and second clauses of section 1985(2)
11   requires a direct or indirect purpose to deprive any persons of the equal protection of the
12   laws, or the equal privileges or immunities under the laws and a class race-based animus.”
13   936 F.2d 1027, 1039 (9th Cir. 1990). A plaintiff must allege facts showing “a conspiracy
14   to obstruct justice aimed at the class.” Id. The Court finds the Complaint does not allege
15   facts sufficient to state a claim pursuant to § 1985(2). See id. at 1039–40 (“A mere
16   allegation of conspiracy without factual specificity is insufficient to support a claim . . . .
17   [O]ne incident does not amount to substantial evidence of a conspiracy to obstruct . . .
18   justice directed at the class.”). The Court dismisses all § 1985 conspiracy claims by
19   Plaintiffs Deans, Williams, and Jones with leave to amend.
20      IX.    ADA AND RA CLAIMS
21         Defendants object to the conclusion of the Report and Recommendation that
22   Plaintiffs state ADA and RA claims on the grounds that Plaintiffs allege facts showing that
23   Defendants’ actions were for the purpose of silencing Plaintiffs or getting revenge against
24   Plaintiffs and that no actions were taken because of Plaintiffs’ disability. Defendants
25   contend that the cases the Magistrate Judge relied on involve Fourth Amendment claims
26   based on arrests of private citizens, which do not apply in the prison context where the
27   Eighth Amendment governs excessive force inquiries.
28

                                                    8
                                                                                   18cv1110-WQH-AGS
 1         Plaintiffs contend that the allegations that Defendants took actions for the purposes
 2   of silencing or getting revenge are not mutually exclusive of allegations that Defendants
 3   took actions because of disability. Plaintiffs contend that employing unreasonable force is
 4   tantamount to a failure to reasonably accommodate, which qualifies as intentional
 5   discrimination and satisfies the deliberate indifference standard necessary to claim
 6   monetary damages.
 7         The provisions of the ADA and the RA apply to state prisons. Pa. Dep’t of Corr. v.
 8   Yeskey, 524 U.S. 206, 209 (1998); Armstrong v. Wilson, 124 F.3d 1019, 1023 (9th Cir.
 9   1997). The Court of Appeals has stated,
10         In order to state a claim under Title II of the ADA, a plaintiff must allege:
           (1) he is an individual with a disability; (2) he is otherwise qualified to
11
           participate in or receive the benefit of some public entity’s services, programs,
12         or activities; (3) he was either excluded from participation in or denied the
           benefits of the public entity’s services, programs, or activities, or was
13
           otherwise discriminated against by the public entity; and (4) such exclusion,
14         denial of benefits, or discrimination was by reason of [his] disability. . . .
           Similarly, to state a claim under the Rehabilitation Act, a plaintiff must allege
15
           (1) he is an individual with a disability; (2) he is otherwise qualified to receive
16         the benefit; (3) he was denied the benefits of the program solely by reason of
           his disability; and (4) the program receives federal financial assistance.
17
18   O’Guinn v. Lovelock Corr. Ctr., 502 F.3d 1056, 1060 (9th Cir. 2007). “A plaintiff can
19   allege disability discrimination in the provision of inmate services, programs, or activities
20   under the ADA or the RA by pleading either (i) discrimination based on disparate treatment
21   or impact, or (ii) denial of reasonable modifications or accommodations.” Atayde v. Napa
22   State Hosp., 255 F. Supp. 3d 978, 1000 (E.D. Cal. 2017) (first citing Fortyune v. Am. Multi–
23   Cinema, Inc., 364 F.3d 1075, 1086 (9th Cir. 2004), then citing Dunlap v. Ass’n of Bay Area
24   Gov’ts, 996 F. Supp. 962, 965 (N.D. Cal. 1998), and then citing McGary v. City of Portland,
25   386 F.3d 1259, 1266 (9th Cir. 2004)).
26         “[C]ourts have concluded . . . that ‘by reason of’ should be read to require only ‘but
27   for’ rather than proximate causation.” UMG Recordings, Inc. v. Shelter Capital Partners
28   LLC, 718 F.3d 1006, 1017 (9th Cir. 2013) (citing New Directions Treatment Servs. v. City

                                                    9
                                                                                   18cv1110-WQH-AGS
 1   of Reading, 490 F.3d 293, 301 n. 4 (3d Cir. 2007) (“[T]he ADA prohibits discrimination
 2   against an individual ‘by reason of such disability.’ . . . [T]his language . . . clearly
 3   establishes that the . . . ADA . . . requires only but for causation.”)). But see Lee v. City of
 4   L.A., 250 F.3d 668, 691 (9th Cir. 2001) (“If a public entity denies an otherwise qualified
 5   individual meaningful access to its services, programs, or activities solely by reason of his
 6   or her disability, that individual may have an ADA claim against the public entity.”)
 7   (quotations omitted); Does 1-5 v. Chandler, 83 F.3d 1150, 1155 (9th Cir. 1996) (“[A]
 8   plaintiff proceeding under Title II of the ADA must, similar to a Section 504 plaintiff,
 9   prove that the exclusion from participation in the program was solely by reason of
10   disability.”) (quotation omitted).
11         In this case, Plaintiffs allege that Defendants engage in or permit “Mafia-like”
12   violent and unlawful conduct. (ECF No. 1 ¶ 20). Plaintiffs allege that the conduct is
13   “sometimes” “motivated, at least in part, by racial animus.” Id. ¶ 22. Plaintiffs allege that
14   on July 17, 2017, Counselor Fuerte “kicked Plaintiff MOODY’s feet and cursed at him for
15   partially blocking the entryway” “[i]n response” to where Plaintiff Moody was seated
16   when Counselor Fuerte “attempted to exit his office.” Id. ¶¶ 32–33. Plaintiffs allege that
17   correction officers used a block gun, pepper spray, batons, handcuffs, and physical force
18   against Plaintiff Moody after “a guard on the tower noticed Fuerte and Plaintiff MOODY
19   fighting,” after “rush[ing] into the Unit 14 area” “in response to” “the alarm inside of Unit
20   14.” Id. ¶¶ 37–45. Plaintiffs allege that Defendant Salazar “walked over to Plaintiff
21   WILLIAMS’s cell” and “wrote down Plaintiff WILLIAMS’s identifying information,” and
22   other officers entered Plaintiff Williams’s cell and threatened to take his personal property,
23   after Plaintiff Williams yelled “I’m going to report you all! . . . I saw everything! I’m a
24   witness!” Id. ¶¶ 51–58. Plaintiffs allege that “the officers planned and coordinated how
25   they would threaten and attack the prisoners, including Plaintiffs DEANS, WILLIAMS,
26   and JONES, in attempt to suppress and discourage the prisoners from reporting the beating
27   of Plaintiff MOODY.” Id. ¶ 62. Plaintiffs allege that officers jumped on top of, punched,
28   and kicked Plaintiff Deans “in retaliation for his being vocal during the incident and calling

                                                    10
                                                                                   18cv1110-WQH-AGS
 1   out for the officers to ‘Stop!’ while they were beating the defenseless and handcuffed
 2   Plaintiff MOODY.” Id. ¶ 67. Plaintiffs allege that officers engaged in physical violence
 3   against Plaintiff Williams after Plaintiff Williams “responded that he wanted to report the
 4   officers he observed beating prisoners and the threats to take his property.” Id. ¶¶ 73–85.
 5   Plaintiffs allege that Plaintiffs Moody, Deans, and Williams “were transferred to different
 6   and separate CDCR facilities” “with the intent to ‘break up’ the inmates and to thwart and
 7   obstruct their efforts to submit and exhaust grievances related to the July 17, 2017,
 8   incident.” Id. ¶ 93.
 9          The Complaint alleges that Defendants “failed to reasonably accommodate
10   Plaintiffs[’] . . . disabilities and personally utilized, failed to intercede and prevent, and/or
11   were integral participants to excessive and unreasonable force against them, in violation of
12   their rights secured by the [ADA] . . . .” and that Defendants “were motivated by evil
13   motive or intent, involved reckless or callous indifference to Plaintiffs[’] . . . constitutional
14   and statutory rights, or were wantonly or oppressively done.” Id. ¶¶ 118–19. The
15   Complaint alleges that Defendants “failed to reasonably accommodate Plaintiffs[’] . . .
16   disabilities and personally utilized, failed to intercede and prevent, and/or were integral
17   participants to excessive and unreasonable force against them, in violation of their rights
18   secured by the [RA] . . . .” and that Defendants were “were motivated by evil motive or
19   intent, involved reckless or callous indifference to Plaintiffs[’] constitutional and statutory
20   rights, or were wantonly or oppressively done.” Id. ¶¶ 124–25.
21          The Court concludes that the facts alleged do not support a plausible inference that
22   the actions allegedly taken by Defendants were by reason of Plaintiffs’ disability. 2
23
24
25
     2
      Defendants raise no objection to, and the Court does not reach, the Magistrate Judge’s conclusion that
     Plaintiffs have adequately alleged the element of discrimination or exclusion. See Atayde, 255 F. Supp.
26   3d at 1000 (“[T]o plead a failure to accommodate under the ADA or RA, a plaintiff must allege that a
     public entity knew of plaintiff’s disability but failed to provide reasonable accommodations. . . . A
27   correctional facility’s ‘deliberate refusal’ to accommodate plaintiff’s disability-related needs violates the
     ADA and the RA.”) (first citing Robertson v. Las Animas Cty. Sherriff’s Dep’t, 500 F.3d 1185, 1196 (9th
28   Cir. 2007), and then quoting United States v. Georgia, 546 U.S. 151, 157 (2006)); see also Castle v.

                                                          11
                                                                                              18cv1110-WQH-AGS
 1   Compare Redon v. Jordan, No. 13CV1765 WQH (KSC), 2015 WL 9244288, at *8 (S.D.
 2   Cal. Dec. 17, 2015) (concluding allegations failed to show conduct by reason of disability
 3   where the alleged facts showed that “Plaintiff was transported to a mental health and
 4   welfare facility . . . because officers determined that as a result of a mental health disorder,
 5   Plaintiff is a danger to others, or to himself” and that “officers arrested Plaintiff after
 6   responding to a 911 call reporting a domestic disturbance”), with Latson v. Clarke, 249 F.
 7   Supp. 3d 838, 857 (W.D. Va. 2017) (“He has alleged that the defendants severely punished
 8   him for what were essentially symptoms and manifestations of his disabilities.”).
 9           The Court does not adopt the related portions of the Report and Recommendation.
10   (ECF No. 40 at 10:16–12:24). The ADA and RA claims against CDCR are dismissed with
11   leave to amend.
12      X.      CONCLUSION
13           IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 40) is
14   adopted in part and not adopted in part as stated herein.
15           IT IS FURTHER ORDERED that Defendants’ objections (ECF No. 42) to the
16   Report and Recommendation are overruled in part and sustained in part as stated herein.
17           IT IS FURTHER ORDERED that Defendants’ Motion to Dismiss (ECF No. 18) is
18   GRANTED in part and denied in part as set forth herein. The claims against Defendant
19
20
21   Eurofresh, Inc., 731 F.3d 901, 911 (9th Cir. 2013) (“[I]n the prison context, we have held that a district
     court may consider “with deference to the expert views of facility administrators, a detention or
22   correctional facility’s legitimate interests (namely, in maintaining security and order and operating an
     institution in a manageable fashion) when determining whether a given accommodation is reasonable.”);
23   Pierce v. Cty. of Orange, 526 F.3d 1190, 1216–17 (9th Cir. 2008) (“[I]nmates’ rights must be analyzed in
     light of effective prison administration. . . . [T]o prevail on a claim that their statutory rights have been
24   violated, inmates must show that the challenged prison policy or regulation is unreasonable.”) (quotation
25   omitted). The Court does not reach issues regarding the propriety of applying, in the context of this case,
     law that governs excessive force and reasonable accommodation in the context of an arrest. See Vos v.
26   City of Newport Beach, 892 F.3d 1024, 1037 (9th Cir. 2018), cert. denied sub nom. City of Newport Beach
     v. Vos, 139 S. Ct. 2613 (2019); see also Moore v. City of Berkeley, No. 14-CV-00669-CRB, 2018 WL
27   1456628, at *15 (N.D. Cal. Mar. 23, 2018) (“[B]ringing an ADA claim allows plaintiffs to skirt the
     doctrine of qualified immunity, because ADA claims are asserted against the agency that employs the
28   officers, not against the officers themselves.”).

                                                          12
                                                                                              18cv1110-WQH-AGS
 1   Duran are dismissed with leave to amend. All conspiracy claims by Plaintiff Moody are
 2   dismissed with prejudice, without leave to amend. All § 1985 conspiracy claims by
 3   Plaintiffs Deans, Williams, and Jones are dismissed with leave to amend. The retaliation
 4   claims by Plaintiffs Moody, Deans, and Jones are dismissed with leave to amend. The
 5   claims pursuant to Article I, § 17 of the California Constitution are dismissed with
 6   prejudice, without leave to amend. The claims for declaratory and injunctive relief by
 7   Plaintiffs Moody, Deans, and Williams are dismissed with prejudice, without leave to
 8   amend. The ADA and RA claims against CDCR are dismissed with leave to amend. The
 9   remaining claims proceed: Plaintiff Williams’ retaliation claim pursuant to §1983; the
10   unreasonable force claims pursuant to § 1983 against Defendants McGee, Salazar, Ramos,
11   Adams, Guerrera, Edrozo, Cruz, Avila, Bravo; the Bane Act, assault and battery,
12   intentional infliction of emotional distress, and negligence claims against Defendants
13   McGee, Salazar, Ramos, Adams, Guerrera, Edrozo, Cruz, Avila, Bravo; the Bane Act,
14   intentional infliction of emotional distress, and negligence claims against Defendant
15   Rodriguez; the §1983 conspiracy claims by Plaintiffs Deans, Williams, and Jones; and
16   Plaintiff Jones’s claim for declaratory and injunctive relief against Defendant Paramo.
17   Dated: September 3, 2019
18
19
20
21
22
23
24
25
26
27
28

                                                 13
                                                                               18cv1110-WQH-AGS
